Citation Nr: 1816789	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-109 42A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a temporomandibular joint (TMJ) disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

6. Entitlement to a compensable initial rating for eczema.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2014, the Veteran requested a hearing before a Veterans Law Judge live by videoconference in relation to her appeal; however, in April 2017 she withdrew her hearing request.  See 38 C.F.R. § 20.704 (d) (2017).

At the time the Veteran's appeal was certified to the Board in September 2014, she was represented by attorney Kenneth L. LaVan.  In July 2015, the Veteran submitted an executed 21-22a that revoked representation of Kenneth L. LaVan in favor of representation by Robert V. Chisholm.  Subsequently, in August 2015, Kenneth L. LaVan submitted a statement acknowledging his withdrawal as a representative of the Veteran and assigning any fees that would have been due to him to Robert V. Chisholm.  To the extent that this replacement occurred more than 90 days from the date of certification, the Board finds that the Veteran has properly revoked her prior representation and recognizes Robert V. Chisholm as her representative before the Board.  38 C.F.R. 20.1304 (2017).

The issues of entitlement to service connection for GERD and entitlement to an initial compensable rating for eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's current low back disability, diagnosed as chronic mechanical low back syndrome, was caused by her in-service fall and low back injury. 

2. The evidence does not demonstrate that the Veteran has a current diagnosis of a temporomandibular joint disability. 

3. The evidence does not demonstrate that the Veteran has a current diagnosis of a right knee disability. 

4. The evidence does not demonstrate that the Veteran has a current diagnosis of a right ankle disability.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a low back condition, diagnosed as chronic mechanical low back syndrome, are met. 38 U.S.C. § 1131 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for service connection for a temporomandibular joint disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4. The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303, 3.304 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a),(b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record. 

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Low Back Disability

In March 2011, the Veteran filed a claim for service connection for a low back disability.  She indicated that the disability began in June 1983 during her period of service.  Upon review of the evidence of record, the Board finds that service connection for a low back disability is warranted.   

A review of the Veteran's service treatment records that have been associated with the claims file show that the Veteran initially reported symptoms of low back pain in November 1982.  The Veteran reported a history of low back pain for three days, and was determined to have a lumbar strain.  In a follow up, three days later the Veteran's symptoms had resolved.  In June 1983, the Veteran sought treatment related to muscle spasms in the lower right quadrant of her back that was causing pain in her right hip.  In a follow up, four days later the pain had resolved.  The Veteran, however, sought treatment again on July 2, 1984 and reported a two month history of low back pain.  She was assessed to have a lumbar strain and was told to take aspirin for her pain.

In April 2011, the Veteran reported that she has suffered from low back pain since the early 1980's.  She stated that she has had several MRIs, x-rays, and other testing related to this condition.  She also submitted a statement from her daughter that reported a long history of severe back pain.  

The Veteran submitted treatment records from various medical providers documenting recurrent back problems since at least 1999.  Treatment records indicate that in 1999 the Veteran was sent for a MRI of her low back.  She was diagnosed with spondylitic changes of the lower lumbar spine.  In July 2001, she was noted to have a history of previous back problems and was determined to have an acute recurrent back strain.  

In April 2012, the Veteran was afforded a VA examination regarding her low back symptoms.  The examiner diagnosed the Veteran with multilevel disc bulges of the lumbar spine with left radiculitis and lumbar spondylosis.  The examiner opined that the Veteran's condition was less likely than not incurred or caused during service.  The examiner stated that the Veteran's service treatment records reveal that she was seen twice for low back pain.  Symptoms in the first episode in 1982 appear to have resolved as stated on progress notes.  Physical exam and x-ray on the second episode in 1984 were normal. There is no further evidence of a low back condition until the 2000's which is more than 20 year gap in treatment.

In March 2017, the Veteran submitted a private medical opinion from D.M., M.D. that opined that the Veteran's current lower back disability was caused by her practice of martial arts during service.  The physician noted that the Veteran reported pain and straining in her back related to martial arts training and teaching classes.  She reported that these symptoms continued throughout service and have been present since separating from service.  The physician also noted that during his interview with the Veteran that she reported onset of pain in the low back after her supporting leg gave out while performing a side kick.  After reviewing the medical evidence of record, the physician opined that it is at least as likely as not that the Veteran's present thoracolumbar condition, diagnosed as chronic mechanical low back syndrome, is the direct result of injuries she sustained while she was on active duty in the US Air Force.  The examiner stated that he had reviewed the opinion provided by the 2012 VA examiner; however, he disagreed with the examiner's conclusion, in part, due to the examiner's failure to discuss additional instances of low back pain that were reported during her period of active service.  

Upon review of the evidence of record, the Board finds that the competent, credible evidence of record weighs in favor of entitlement to service connection for a low back disability.  Particularly, the Board finds the opinion of the private physician to be of greater probative value than the opinion provided by the April 2012 VA examiner.  The VA examiner based their opinion on the Veteran only having been seen twice in service for low back pain and that there was no evidence of a low back condition after separation from service until the 2000's.  This opinion, however, fails to consider the following: that the Veteran sought treatment for muscle spasms in her low back in June 1983; that when the Veteran sought treatment in 1984 she reported a two month history of recurrent back pain; and the Veteran's lay reports of recurrent back pain since her active service.  The Board notes that the Veteran provided statements reporting recurrent low back pain since service and medical evidence indicates that she was provided an MRI related to her back complaints in 1999 and was noted to have a "history of previous back problems" in 2001.  As the 2012 VA examiner's opinion fails to discuss several pertinent facts of record, the Board finds the March 2017 opinion to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

As the weight of the evidence of record supports a finding that the Veteran's current low back disability was incurred during her period of active service, the Board finds that service connection for a low back disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Temporomandibular Joint  

In March 2011, the Veteran filed a claim for service connection for what was initially described as a "dental disability" that began in January 1983.  In September 2011, the Veteran clarified that she was seeking service connection for TMJ, not a dental disability.   

The Veteran's service treatment records indicate that the Veteran underwent oral surgery in January 1983 to extract four impacted wisdom teeth.  The record indicates that she was issued an athletic mouth guard in May 1984, but it is otherwise silent for significant jaw or dental issues during service.  

In April 2012, the Veteran was seen for a VA examination regarding her claim of TMJ.  Veteran reported that she started having symptoms of a temporomandibular disorder (TMD), especially on the left side, in the 1980's.  She stated that she cannot remember when she was first aware of the problem, but stated that the military never treated her complaints.  She claims she has had flare-ups in the past that lasted for months, which were somewhat relieved by Motrin.

Upon examination, the examiner noted that the Veteran has excellent oral health with only two minor restorations.  No decay, no periodontal disease.  Panographic radiograph taken were within normal limits with no evidence of condylar deterioration.  Muscles of mastication palpated had no tenderness, no trigger zones, and no pain.  Overjet, midline discrepancy, deviations were absent.   The examiner did not find evidence of locking or catching but the Veteran reported that she had suffered symptoms of locking and catching in the past.  No bone loss was found.  Radiographs in 1981 and 1982, as well as, a panographic radiograph in 1981 were noted to be within normal limits.  The examiner stated that the Veteran's records on file did not demonstrate a diagnosis of TMD and the examiner did not provide a diagnosis of TMJ or any TMD.  

The only evidence of record indicating any current diagnosis of TMJ is the statements of the Veteran.  None of the Veteran's treatment records that have been made available since her separation from service either diagnose TMJ or any disability of the jaw.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Board understands that the Veteran is competent to report what she experiences through her five senses, such as pain, the Board finds that a temporomandibular joint disability is beyond the capability of lay diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran is certainly competent to testify as to the presence of recurrent pain in her jaw or periodic symptoms of locking or catching of the jaw, the Board finds that the question of whether these symptoms amounts to a true TMD is medical in nature and requires the opinion of a medical professional.  Id.  Further, to the extent that the Veteran asserts that these symptoms have occurred on a recurrent basis since service, the Board finds these statements not to be credible as they conflict with her report that she cannot remember when she was first aware of the problem and her statement that she did not receive treatment during her period in the service. 

To the extent that the Veteran is seeking service connection for complaints of pain that aren't specifically related to TMJ, the Board notes that pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

Consequently, the evidence of record weighs against a finding that the Veteran has a current TMJ disability that has its origins in service.  There is no credible evidence that the Veteran has had continuous symptoms of a TMJ disability since service, and there is no competent evidence that the Veteran has a current TMJ disability; therefore, the Board must deny the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable. 38 U.S.C. § 5107 (b) (2014); see also Gilbert, 1 Vet. App. at 55 (1990).

Right Ankle and Right Knee

In March 2011, the Veteran also filed claims for service connection for a right ankle disability and a right knee disability.  The right knee disability was not listed on the Veteran's Application for Compensation and or Pension (Form 21-526), but was listed on correspondence submitted by the Veteran's representative at that time.   

In April 2012, the Veteran was afforded examinations regarding both claims.  At the right ankle evaluation, when asked to provide a medical history the Veteran was noted to report "she does not want to claim right ankle disability at this time as she has no issues."  The examiner stated that the rest of the template was not completed as a result and no diagnosis was provided. 

At the right knee evaluation, when asked to provide a medical history the Veteran was noted to report "she does not want to claim right knee disability at this time as she has no issues."  The examiner stated that the rest of the template was not completed as a result and no diagnosis was provided. 

The Board notes that the other medical evidence of record does not provide evidence of current disabilities of the right knee or the right ankle.  

The Board notes that the Veteran has also not provided any lay statements indicating a current right knee or ankle disability since her initial application that reported a right ankle disability that began in 1981.  As the weight of the evidence of record does not support that the Veteran has a current disability, particularly as the Veteran herself denied any current right knee or ankle disability upon examination in 2012, the Board finds that service connection for a right knee disability and a right ankle disability must be denied.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of- the-doubt doctrine is not applicable. 38 U.S.C. § 5107 (b) (2014); see also Gilbert, 1 Vet. App. at 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The Veteran's service treatment records have been associated with the claims file and the Veteran has not identified any outstanding records that are relevant to the claims being decided on appeal.

The Veteran was afforded VA examinations related to her claims for service connection for a temporomandibular joint disability, a right ankle disability, and a right knee disability.  With regard to the claim for TMJ, the Board finds this examination contains a description of the history of the Veteran's reported TMJ condition; considers the relevant medical facts and principles; and considers the Veteran's contentions; therefore, the Board finds that the examination was adequate to resolve the issue on appeal.  With regard to the examinations provided regarding the Veteran's claims for a right knee disability and a right ankle disability, the Board finds that these examinations were adequate as they addressed the Veteran's contentions that she did not feel that she had a knee or ankle disability at that time.    

The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).


ORDER

Entitlement to service connection for a low back disability, diagnosed as chronic mechanical low back syndrome, is granted. 

Entitlement to service connection for a temporomandibular joint disability is denied. 

Entitlement to service connection for a right ankle disability is denied. 

Entitlement to service connection for a right knee disability is denied. 


REMAND

Upon review of the record, the Board finds that the remainder of the Veteran's claims must be remanded for further development.  

With regard to the Veteran's claim for an increased rating for her eczema, the Board finds that the evaluation of the Veteran's skin condition did not address pertinent facts of record, particularly her claims of flare-ups of the condition during the summer months.  The Veteran and her daughter each provided statements regarding the severity of the Veteran's periodic flare-ups of eczema.  The examiner stated that the Veteran's symptoms of eczema during the examination did not affect either the total body area or the exposed areas; however, she did not address the Veteran's symptoms during a flare-up.  The Board finds that both the Veteran and her daughter are competent to describe visible patches of skin irritation.  Accordingly, the Board finds that a new, VA examination should be afforded to determine the extent of the Veteran's skin affected by her service-connected eczema during flare-ups and the treatment required during these periods.  

With regard to the Veteran's claim for entitlement to service connection for GERD, the Board finds that the duty to assist has not been fulfilled.  The Board notes that the medical opinion provided was conclusory and did not address the Veteran's lay statements.  The examiner noted that the Veteran had a current diagnosis of GERD but stated opined that the Veteran's GERD was not related to her period of service because "the Veteran while in service was treated on several occasions for gastroenteritis.  She was not diagnosed or treated for GERD while in service."  The evidence indicates that the Veteran reported symptoms of stomach issues multiple times during service, and provided lay statements from her and her daughter indicating a long history of stomach problems since service.  The Board finds that a medical opinion that addresses these symptoms and whether they result in a current disability should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any private treatment records identified by the appellant, or her representative related to her treatment of GERD or eczema.  The appellant, and her representative, should be asked to provide any needed assistance in identifying and obtaining these records.

2. Then, undertake appropriate efforts to schedule the Veteran for an examination with an appropriate examiner to determine the current severity of her eczema.  The examiner should note all relevant pathology, including any functional impact; and all indicated tests should be conducted.  

The examiner should specifically discuss the severity of the Veteran's condition during flare-ups and any related treatment necessary.  If the examination is not conducted during a period of a flare-up, the examiner must provide an estimated opinion of the severity of the condition during a flare-up based upon the evidence of record, including the Veteran's lay statements and the statement provided by the Veteran's daughter in April 2011.  If the examiner is unable to provide such an opinion, the inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

3. Undertake appropriate efforts to schedule the Veteran for a VA examination to determine the etiology of any current gastrointestinal disability, to include GERD.  The claims file and all electronic records must be made available to the examiner.  The examiner must report review of the claims file.  

The examiner is specifically asked to provide the following opinions: 

Whether it is at least as likely as not (a 50 percent probability) that any diagnosed gastrointestinal disability, to include GERD is due to, or was incurred in, the Veteran's active service.  The examiner should specifically discuss the Veteran's in-service treatment for gastroenteritis and her reports of stomach-related symptoms since that time. 

A complete rationale for all opinions must be provided.  In providing the requested opinions, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


